Johnson, Chief Judge.
In this case, we reversed the trial court’s grant of summary judgment to Muldovan as to claims based upon alleged wilful and wanton misconduct. See McEachern v. Muldovan, 234 Ga. App. 152 (505 SE2d 495) (1998). Our decision having been reversed by the Supreme Court in Muldovan v. McEachern, 271 Ga. 805 (523 SE2d 566) (1999), it is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


McMurray, P. J., Pope, P. J., Andrews, P. J., Blackburn, P. J., Smith, Ruffin and Eldridge, JJ, concur.

*421Decided February 1, 2000 —
Reconsideration denied February 18, 2000.
J. Hugh Gordon, Brian L. Causey, for appellants.
Reinhardt, Whitley & Wilmot, Glenn Whitley, for appellee.